Citation Nr: 1438973	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-46 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, secondary to the Veteran's service-connected disabilities.

2. Entitlement to an increased rating in excess of 30 percent for service-connected eye disabilities.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1981, and from September 1982 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2012 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder. In an October 2013 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of that issue and remanded it to the Board for development consistent with that decision. 

In June 2012, the Board also remanded the issues of an increased rating for service-connected eye disabilities and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further development. After completing the development requested by the Board, the AOJ returned those issues to the Board for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's eye disabilities and psychiatric disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, the RO should procure all outstanding VA treatment records indicating treatment for a psychiatric disorder provided by Dr. Sharon P. Andrews. 

2. After all outstanding treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA eye examination with a licensed optometrist or ophthalmologist to determine the nature and current severity of his service-connected eye disabilities. The claims file must be provided to the examiner prior to the examination and the examiner should indicate that he or she has reviewed the claims folder. In reviewing the claims file, the VA examiner should note the various treatment records, to include both the specific records indicating treatment for eye disorders, the, the July 2008 and July 2012 VA eye examination reports, and the September 2008 VA psychiatric examination report, to include the references to treatment for eye disorders therein.  

All indicated tests should be accomplished, and all clinical findings reported in detail. All present and reported recurrent manifestations of the Veteran's bilateral latent hyperopia, loss of visual acuity and esotropia, with diplopia should be recorded. The VA examiner is asked to specifically diagnose each eye disability and whether devices are required for treatment (i.e. the type of glasses required, the need to wear a patch, etc.). If possible, the examiner is requested to comment as to whether subjective complaints are verified by objective clinical findings upon examination.

When examining visual acuity, the examiner should identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found. Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent. 

When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldman testing capability. The results must be recorded on a standard Goldman chart which must be included with the examination report. The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used. If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size. 

When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less). The examiner must chart the areas of diplopia and include the plotted chart with the examination report. The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles, to include discussion of notation in the record that the Veteran is or was not a candidate for surgical treatment due to the inconsistency of estropia as noted in an August 2009 VA ophthalmology treatment note and whether it has since resolved.

Finally, the examiner is requested to evaluate and discuss any impairment that the eye disabilities have on the Veteran's occupational functioning and activities of daily living.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3. Review the claims file and ensure the above development action has been conducted and completed. Then, the Veteran should be afforded a VA psychiatric examination with a qualified psychiatrist or psychologist to determine the nature and etiology of the claimed psychiatric disorder. The claims file must be provided to the examiner prior to the examination and the examiner should indicate that he or she has reviewed the claims folder. In reviewing the claims file, the VA examiner should note the various treatment records, to include the September 2008 VA psychiatric examination report and the March 2014 letter written by Dr. Sharon P. Andrews.  

After reviewing the claims file, the examiner must state whether it is at least as likely as not that the Veteran has a currently diagnosed psychiatric disorder was either caused or permanently aggravated beyond its normal progression by a service-connected disability or a combination of service-connected disabilities, specifically an eye disabilities, hypertension, skin disabilities, and bilateral hearing loss. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. In so doing, the VA examiner must note the findings of both the March 2008 VA examiner and Dr. Sharon P. Andrews, and discuss any reasons for disagreeing with those findings. 

A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

If the VA examiner finds that it is at least as likely as not that the Veteran's claimed psychiatric disorder was either caused or permanently aggravated by the Veteran's service-connected disabilities, the VA examiner should also comment on the effects the psychiatric disorder has on the Veteran's occupational functioning and activities of daily living.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



